DETAILED ACTION
Adapter


    PNG
    media_image1.png
    393
    503
    media_image1.png
    Greyscale

Continuity Data Map of Record

    PNG
    media_image2.png
    399
    188
    media_image2.png
    Greyscale

Priority
This application repeats a substantial portion of prior Application No. 14/890,607, filed November 11, 2015, and adds disclosure not presented in the prior application. Minimally, originally filed claim 8 in the parent application, specified a “tab,” while a “first barb” is now being claimed in claim 1. Because this application names the inventor or at least one joint inventor named in the prior application, it seen to constitute a continuation-in-part (CIP) of the prior application. 
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear, from what part of the “first screen” the claimed “first barb” extends.
In claim 9, it is unclear, from what part of the “first filtration screen” the claimed “first barb” extends.
It is unclear what is intended by the recitation “barb” as evidenced by claim 2 which specifies a “curved tip.” It is submitted a “barb” as understood by those skilled in the art, would include a “curved tip.”
It is unclear how the “adapter” of claim 1 differs from the “connector” specified in “system” claim 9, if at all.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject A “barb” as understood by those skilled in the art, would include a “curved tip.” Accordingly, claim 2 is not seen to further limit claim 1 from which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over MCLEAN (GB 2,540,850 A). As this is Applicant’s own prior patent, claim limitation correspondence should be self-evident (see for example, “adapter”/”connectors” 230, 530, and 830; “first screen” 110, “second screen” 120, etc.). While the term “barb” is not used in the ‘850 patent, the terms “latch” and “catch” which are considered obvious functional variants of a “barb” and its receiving structure. It is submitted that it would have been obvious to employ a “barb” securing mechanism as opposed to the “latch” and “catch” scheme since they are known functional equivalents. It is submitted that claims 1-14 are clearly, obvious in view of the teachings of MCLEAN.

    PNG
    media_image3.png
    543
    714
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776